Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In particular, independent claims 9, 12, and 13 each recite “an allowance element which projects beyond base surface regions of the shaping surface which adjoins the allowance element” (claim 13 recites the similar phrase “the allowance element projects beyond the adjoining base surface regions”) and “an entire curved surface of the allowance element has a first constant radius of curvature.”  The specification discloses that the allowance element 12 includes allowance surface 24 and transitional surfaces 35, and the allowance surface 24 includes an allowance radius 16 (Paras. [0024], [0042], [0046]-[0049] and [0051]; Figs. 1 and 2).  Examiner Marked-Up Fig. 1 is provided below to illustrate that the allowance surface 24 of the allowance element appears to have a first constant radius while the rest of the allowance element has a different radius.  Accordingly, the specification does not reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention because the allowance element appears to have multiple components that each have a different radius of curvature.  

    PNG
    media_image1.png
    513
    696
    media_image1.png
    Greyscale

Further, it is noted that while the prior art of record fails to explicitly teach “an entire curved surface of the allowance element has a first constant radius of curvature,” if the claim is amended to recite that the allowance element includes multiple radii of curvature then DE 10 2011 115 219 A1 to Cacek will teach the structure of the claimed allowance element and may be combined with other references to teach the claims directed to forming the allowance element, as discussed on PP. 5-8 of the Office Action dated August 22, 2022.

Response to Arguments
Applicant’s amendments and remarks with respect to the rejections under 35 USC 102 and 103 have been fully considered and are persuasive.  The rejections under 35 USC 102 and 103 have been withdrawn. However, it is noted that the amendments raise issues under the written description requirement of 35 USC 112, as discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725